Exhibit 10.3

 

LEASE GUARANTY

 

This LEASE GUARANTY (this “Guaranty”) is made as of _______________, 2020, by
EMCORE CORPORATION, a New Jersey corporation (“Guarantor”), to and for the
benefit of _____________ (“Landlord”).

 

RECITALS

 

A.            Systron Donner Inertial, Inc., a Delaware corporation (“Tenant”),
and Landlord are parties to that certain Single-Tenant Triple Net Lease of even
date herewith, with respect to certain premises located at 2700 Systron Drive,
Concord, California, as more particularly described in the Lease. Initially
capitalized terms that are used but not otherwise defined herein shall have the
meanings given to them in the Lease.

 

B.            Tenant is a wholly-owned subsidiary of Guarantor, and Guarantor
shall derive financial benefits from the success of Tenant and the Lease.

 

C.            In order to induce Landlord to enter into the Lease with Tenant,
Guarantor has agreed to execute and deliver this Guaranty to Landlord.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:

 

1.             Guaranty of Obligations. Guarantor hereby guarantees the payment
when due of Monthly Rent, and all other additional rent, interest and charges to
be paid by Tenant under the Lease, and the performance by Tenant of all of the
material terms, conditions, covenants and agreements of the Lease, including,
without limitation, the environmental indemnification set forth in Section 16.3
of the Lease. All payments required to be made by Guarantor hereunder shall be
paid to Landlord in legal United States currency or tender at Landlord’s address
set forth below, or at such other address as Landlord may specify from time to
time. Notwithstanding any other provision in this guaranty, (a) Guarantor may
assert as a defense to any payment by the Guarantor hereunder, any defense that
Tenant could assert against Landlord pursuant to the Lease (provided that
Guarantor may not assert the bankruptcy, insolvency, lack of authority or power,
dissolution, liquidation or any other similar debtor defense of Tenant or its
successors or permitted assigns as such a defense); and (b) the obligations of
Guarantor hereunder shall not be greater than the obligations of Tenant under
the Lease, plus any obligation of Guarantor to pay the reasonable expenses
incurred by Landlord in any successful enforcement of its rights under the Lease
or this Guaranty.

 

2.             No Release or Discharge. This Guaranty is irrevocable, absolute,
present, continuing and unconditional, and the obligations of Guarantor shall
not be released, impaired, modified, limited or affected in any way by (a) any
extensions of time, indulgences or modification which Landlord may extend to
Tenant in the performance of its obligations under the Lease; (b) any failure of
Landlord to enforce any of the conditions of the Lease; (c) any assignment or
other transfer of the Lease or this Guaranty by Landlord; (d) any assignment or
other transfer of the Lease by Tenant or the sublease of all or part of the
Property by Tenant; (e) any amendments to or modifications of the Lease; (f) the
release or discharge of Tenant in bankruptcy or other creditors’ proceedings; or
(g) any rejection or disclaimer of Tenant. In addition, the obligations
hereunder of Guarantor shall extend and apply with respect to the full and
faithful performance and observance of all of the covenants, terms and
conditions of Tenant to be performed (i) if the Lease shall be renewed, or its
term extended, for any period beyond the date specified in the Lease for the
expiration of said term, either pursuant to any option granted under the Lease
or otherwise; and (ii) if Tenant holds over beyond the term of the Lease.

 



1

 

 

3.             Waiver.  Guarantor waives (a) all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and notices of acceptance of this Guaranty; (b) notice of any
extensions of time for performance which Landlord may grant to Tenant and to any
modifications or amendments to the Lease to which Landlord and Tenant, or their
successors and assigns may agree; (c) any right to require that any action be
brought against Tenant; and (d) until this Guaranty is terminated pursuant to
Section 5 below, any rights Guarantor may have against Tenant by reason of one
or more payments or acts in compliance with Guarantor’s obligations hereunder.
Guarantor does not require any notice of Tenant’s non-payment, non-performance
or nonobservance of the covenants, terms, and conditions of the Lease, Guarantor
hereby expressly waiving the right to receive such notice.

 

4.             Primary Obligation. This Guaranty is a primary obligation of
Guarantor. Provided that all applicable notice, cure and grace periods have
expired under the Lease with respect to any Tenant default, Landlord may proceed
against Guarantor hereunder without first proceeding against or exhausting its
rights and remedies against Tenant or any other guarantor.

 

5.             Termination.  This Guaranty shall terminate and be of no further
force or effect at such time as (i) Tenant has satisfied all of Tenant’s
obligations under the Lease; or (ii) Landlord has released Tenant from Tenant’s
obligations under the Lease.

 

6.             Intentionally Omitted.

 

7.             Notices.  Any notice, demand or other communication which either
party may desire or may be required to give to the other party shall be in
writing, and shall be deemed given if delivered via hand delivery or by
nationally recognized overnight courier (in either case with evidence of receipt
of refusal thereof) addressed to the intended recipient at its address set forth
below, or to such other address as such intended recipient may have designated
by notice furnished in accordance herewith:

 



2

 

 

If to Landlord:       If to Guarantor: EMCORE Corporation   Attn: General
Counsel   2015 Chestnut St.   Alhambra, CA 91803

 

Except as otherwise specifically required herein, notice of the exercise of any
right, option or power granted to Landlord by this Guaranty is not required to
be given.

 

8.            Governing Law. For any matter relating to procedural or
substantive law, this Guaranty shall be construed and enforced according to the
internal laws of the State of California without reference to conflict of laws.

 

9.            Interpretation.  If any provision of this Guaranty, or any
paragraph, sentence, clause, phase, or word, or the application thereof, is held
invalid in any circumstance, the validity of the remainder of this Guaranty
shall be construed as if such invalid part were never included herein. The
headings of sections and paragraphs in this Guaranty are for convenience only
and shall not be construed in any way to limit or define the content, scope, or
intent of the provisions hereof. As used in this Guaranty, the singular includes
the plural, and masculine, feminine and neuter pronouns are fully
interchangeable, where the context so requires.

 

10.          Successors and Assigns. This Guaranty shall be binding upon, and
the term “Guarantor” shall include, the successors, assigns, legal
representatives and other transferees of Guarantor. This Guaranty shall also
inure to the benefit of Landlord’s successors, assigns, and legal
representatives.

 

11.          Due Authorization. Guarantor represents and warrants that this
Guaranty has been duly authorized by all necessary corporate action on
Guarantor’s part, has been duly executed and delivered by a duly authorized
officer, and constitutes Guarantor’s valid and legally binding agreement in
accordance with its terms.

 

12.          Complete Agreement. This Guaranty represents the entire
understanding of the parties with respect to the subject matter hereof. This
Guaranty shall not be modified except by a written agreement signed by the
parties hereto.

 

[Signature pages to follow.]

 



3

 

 

IN WITNESS WHEREOF, Guarantor executes this Guaranty as in instrument under seal
as of the day and year first written above.

 

  EMCORE CORPORATION,   a New Jersey corporation           By:
                                 Name:     Title:  

 



4

 

